MEMORANDUM**
Alicia Veloria appeals from the 97-month sentence imposed following remand under United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Veloria contends that her sentence remains invalid under the Sixth Amendment because the district court calculated an offense level based on drug amounts and obstruction of justice found by the district judge rather than proved to a jury beyond a reasonable doubt. This contention is unavailing because the district court applied on remand the very procedure prescribed by this court to remedy the constitutional infirmity of allowing a sentence based on judge-found facts under mandatory Sentencing Guidelines. See Ameline, 409 F.3d at 1084. The district court stated that the sentence imposed would not have been materially different had it known the Guidelines were advisory, and took into account the sentencing factors set forth in 18 U.S.C. § 3553(a) in reimposing the original sentence.
On review of the record, we conclude the sentence imposed was not unreasonable. See United States v. Plouffe, 445 F.3d 1126, 1131-32 (9th Cir.), cert. denied, — U.S. -, 126 S.Ct. 2314, 164 L.Ed.2d 832 (2006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.